By the Court.—Rapallo, J.
The Code has not changed the rule that the statutory time for bringing an appeal or writ of error cannot be enlarged by the courts.
The hardships which may result in special cases from the enforcement of this rule, bear no comparison with the mischiefs which would flow from its relaxation.
Section 405 of the Code, which confers power upon the judge to enlarge time, expressly excepts the time for appeal, and section 327 defines the power of the court upon the subject of mistakes and omissions in taking appeals, and confines the power of the court to grant relief to cases where notice of appeal has been served within the prescribed time.
*116These special provisions regulating the subject of appeals, qualify the general powers contained in section 174, and preclude their operation upon the subject thus specially regulated.
The order should be affirmed, with costs.